 8:19-cv-00398-JMG-CRZ Doc # 45 Filed: 07/31/20 Page 1 of 2 - Page ID # 5847




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

DAVID VIGIL,

                    Plaintiff,                               8:19CV398

      vs.
                                                               ORDER
C.R. BARD, INC., and       BARD
PERIPHERAL VASCULAR, INC.,

                    Defendants.


      Upon review of the parties’ joint motion, (Filing No. 44), which is hereby
granted,

      IT IS ORDERED: IT IS ORDERED that the final progression order is as follows:

      1)     The status conference to discuss case progression, the parties’ interest in
             settlement, and the trial and pretrial conference settings is continued and
             will be held with the undersigned magistrate judge on June 9, 2021 at
             10:00 a.m. by telephone. Counsel shall use the conferencing instructions
             assigned to this case to participate in the conference.

      2)     The deadline for completing written discovery under Rules 33, 34, 36 and
             45 of the Federal Rules of Civil Procedure is January 8, 2021. Motions to
             compel written discovery under Rules 33, 34, 36, and 45 must be filed by
             January 22, 2021.

             Note: A motion to compel, to quash, or for a disputed protective order
             shall not be filed without first contacting the chambers of the undersigned
             magistrate judge to set a conference for discussing the parties’ dispute.

      3)     The deadlines for complete expert disclosures1 for all experts expected to


      1
         While treating medical and mental health care providers are generally not
considered “specially retained experts,” not all their opinions relate to the care and
treatment of a patient. Their opinion testimony is limited to what is stated within their
treatment documentation. As to each such expert, any opinions which are not stated
within that expert’s treatment records and reports must be separately and timely
disclosed.
    8:19-cv-00398-JMG-CRZ Doc # 45 Filed: 07/31/20 Page 2 of 2 - Page ID # 5848




              testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and
              non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                        For the plaintiff(s):           January 28, 2021.
                        For the defendant(s):           March 1, 2021.
                        Plaintiff(s)’ rebuttal:         March 16, 2021.
                        Defendant’s rebuttal:2          April 19, 2021.

        4)    The deposition deadline for non-expert witnesses, including but not limited
              to depositions for oral testimony only under Rule 45, is January 8, 2021.

        5)    The deposition deadline for expert witnesses is

                        For the plaintiff(s):           April 19, 2021.
                        For the defendant(s):           May 25, 2021.

        6)    The deadline for filing motions to dismiss and motions for summary
              judgment is June 29, 2021.

        7)    The deadline for filing motions to exclude testimony on Daubert and
              related grounds is June 29, 2021.

        8)    Motions in limine shall be filed seven days before the pretrial conference.
              It is not the normal practice to hold hearings on motions in limine or to rule
              on them prior to the first day of trial. Counsel should plan accordingly.

        9)    The parties shall comply with all other stipulations and agreements recited
              in their Rule 26(f) planning report that are not inconsistent with this order.

        10)   All other deadlines remain unchanged.

        July 31, 2020                             BY THE COURT:

                                                  s/ Cheryl R. Zwart
                                                  United States Magistrate Judge




2
 Notwithstanding the modification of the Scheduling Order, footnote 2 of the Scheduling
Order is still in effect.
